Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to the application filed on 08/09/2021.
Claims 1-18 are pending in this Office Action. Claims 1, 8 and 15 are independent claims.
Priority
Applicant’s claim for the benefit of a prior-filed application a continuation of 16456456, filed 06/28/2019 ,now U.S. Patent #11270218 and 16456456 is a continuation of 14569034, filed 12/12/2014 ,now U.S. Patent #10373062, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Information Disclosure Statement
The information disclosure statements filed 08/26/2021 are in compliance with 37 CFR 1.97(c) and therein have been considered. Its corresponding PTO-1449 have been electronically signed as attached.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11270218. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. Especially, the U.S. Patent No. 11270218 discloses more details in logic assets with the application scenario.  Therefore, it would have been obvious to one of ordinary skill in the art to realize that claims 1-20 of the instant application is fully disclosed by the U.S. Patent No. 11270218.

The following table shows the claims in Instant Application that are rejected by corresponding claim(s) in U.S. Patent No. 11270218.
Instant Application
U.S. Patent No. 11270218
1. A method, comprising: 
receiving a normalized vector of feature values, each feature value from the normalized vector of feature values being calculated based on a feature from a plurality of features;

 for each feature value from the normalized vector of feature values: 
mapping that feature value to a first single cluster from a plurality of clusters associated with that feature from the plurality of features, 
updating a distribution of the plurality of clusters based on the mapping, to produce an updated distribution of the plurality of clusters, and 
determining, based on the updated distribution of the plurality of clusters, 
whether to merge the plurality of clusters with a further cluster from a cluster space associated with the plurality of features; 
determining a symbol for a statistically significant cluster from the plurality of clusters; and causing transmission of the symbol to a behavior recognition system.
1. A method, comprising: 
receiving a normalized vector of feature values, each feature value from the normalized vector of feature values being calculated based on a feature from a plurality of features; 

for each feature value from the normalized vector of feature values: 
mapping that feature value to a first single cluster from a plurality of clusters associated with that feature from the plurality of features, 
updating a distribution of the plurality of clusters based on the mapping, to produce an updated distribution of the plurality of clusters, and 
determining, based on the updated distribution of the plurality of clusters, 
whether to merge the plurality of clusters with a further cluster from a cluster space associated with the plurality of features; 
determining a symbol for a statistically significant cluster from the plurality of clusters; and causing transmission of the symbol to a behavior recognition system.
2. The method of claim 1, 
wherein the normalized vector of feature values is a first normalized vector of feature values and the updated distribution of the plurality of clusters is a first updated distribution of the plurality of clusters, the method further comprising: 
receiving a second normalized vector of feature values; and for each feature value from the second normalized vector of feature values: 
mapping that feature value to a second single cluster from the plurality of clusters, 
updating the first updated distribution of the plurality of clusters based on the mapping, 
to produce a second updated distribution of the plurality of clusters, and 
in response to determining, based on the second updated distribution of the plurality of clusters, that the second single cluster has statistical significance, 
outputting a symbol from a plurality of symbols associated with the second single cluster.

3. The method of claim 1, further comprising: determining, based on the distribution of the plurality of clusters, that at least two clusters from the plurality of clusters overlap in the cluster space, and 
merging the at least two clusters in response to determining that the at least two clusters overlap in the cluster space.

4. The method of claim 1, wherein a statistical significance of each cluster from the plurality of clusters is determined based on a statistical significance score that indicates a number of feature values from the normalized vector of feature values that map to that cluster over time.

5. The method of claim 4, further comprising, for each cluster from the plurality of clusters, in response to determining that feature values mapping to that cluster have not been received after a period based on a function of time, decaying the statistical significance of that cluster.

6. The method of claim 1, wherein statistics associated with each cluster from the plurality of clusters include a mean, a variance, and a standard deviation.

7. The method of claim 1, wherein each feature value in the normalized vector of feature values is within a range of 0 and 1, inclusive.
2. The method of claim 1, 
wherein the normalized vector of feature values is a first normalized vector of feature values, the input data is first input data, and the updated distribution is a first updated distribution, the method further comprising: 

receiving a second normalized vector of feature values generated from second input data; and for each feature value in the second normalized vector of feature values: 
mapping the feature value to a single cluster from the plurality of clusters, 
updating the distribution of the plurality of clusters based on the mapping, 
to produce a second updated distribution, and 

upon determining, based on the second updated distribution, that the single cluster has statistical significance, 

outputting a symbol from a plurality of symbols associated with the single cluster.



3. The method of claim 1, further comprising: determining, based on the distribution of the plurality of clusters, that at least two clusters from the plurality of clusters overlap in the cluster space, and 
merging the at least two clusters in response to determining that the at least two clusters overlap in the cluster space.

4. The method of claim 1, wherein a statistical significance of each cluster from the plurality of clusters is determined based on a statistical significance score that indicates a number of the feature values that map to the cluster over time.



5. The method of claim 4, further comprising, upon determining that feature values mapping to the cluster have not been received after a period based on a function of time, decaying the statistical significance of the cluster.


6. The method of claim 1, wherein statistics associated with each cluster from the plurality of clusters include a mean, a variance, and a standard deviation.

7. The method of claim 1, wherein each feature value in the normalized vector of feature values is within a range of 0 and 1, inclusive.
8. A computer-readable storage medium storing instructions to cause a processor to: 


receive a normalized vector of feature values generated from input data, each feature value from the normalized vector of feature values being calculated based on a feature from a plurality of features; 
for each feature value from the normalized vector of feature values: 
evaluate a distribution of a plurality of clusters in a cluster space associated with that feature from the plurality of features that is associated with the feature value, 



update the distribution of the plurality of clusters based on a mapping of that feature value to a first single cluster from the plurality of clusters, to produce an updated distribution of the plurality of clusters, and 
determine, based on the updated distribution of the plurality of clusters, whether to merge the plurality of clusters with a further cluster from the cluster space; 
determine a symbol for a statistically significant cluster from the plurality of clusters; and 
cause transmission of the symbol to a behavior recognition system.
8. A computer-readable storage medium storing instructions, which, when executed on a processor, performs an operation comprising: 
receiving a normalized vector of feature values generated from input data, each feature value from the normalized vector of feature values being calculated based on a feature from a plurality of features; 
for each feature value in the normalized vector of feature values: 
evaluating a distribution of a plurality of clusters in a cluster space corresponding to the feature from the plurality of features that is associated with the feature value, 
mapping the feature value to a single cluster from the plurality of clusters based on the distribution, 
updating the distribution of the plurality of clusters based on the mapping to produce an updated distribution, and 


determining, based on the updated distribution, whether or not to merge the plurality of clusters with a further cluster from the cluster space; 

determining a symbol for a statistically significant cluster from the plurality of clusters; and 
transmitting the symbol to a behavior recognition system.
9. The computer-readable medium of claim 8, 
wherein the normalized vector of feature values is a first normalized vector of feature values, and the updated distribution of the plurality of clusters is a first updated distribution of the plurality of clusters, the medium further storing instructions to cause the processor to: 
receive a second normalized vector of feature values; and for each feature value in the second normalized vector of feature values: 
map that feature value to a second single cluster from the plurality of clusters, 
update the first updated distribution of the plurality of clusters based on the mapping, to produce a second updated distribution of the plurality of clusters, and 
upon determining, based on the second updated distribution of the plurality of clusters, that the second single cluster has statistical significance, outputting a symbol from a plurality of symbols associated with the second single cluster.
10. The computer-readable medium of claim 8, further storing instructions to cause the processor to: 
determine, based on the evaluated distribution of the plurality of clusters, that at least two clusters from the plurality of clusters overlap in the cluster space, and 
merge the at least two clusters in response to determining that the at least two clusters overlap in the cluster space.

11. The computer-readable medium of claim 8, wherein a statistical significance of each cluster from the plurality of clusters is determined based on a statistical significance score that indicates a number of feature values from the normalized vector of feature values that map to that cluster over time.

12. The computer-readable medium of claim 11, further storing instructions to cause the processor to, for each cluster from the plurality of clusters and in response to determining that feature values mapping to the cluster have not been received after a period based on a function of time, decay the statistical significance of that cluster.


13. The computer-readable medium of claim 8, wherein statistics associated with each cluster from the plurality of clusters include a mean, variance, and standard deviation.

14. The computer-readable medium of claim 8, wherein each feature value in the normalized vector of feature values is within a range of 0 and 1, inclusive.
9. The computer-readable storage medium of claim 8, 
wherein the normalized vector of feature values is a first normalized vector of feature values, the input data is first input data, and the updated distribution is a first updated distribution, the operation further comprising:

receiving a second normalized vector of feature values generated from second input data; and for each feature value in the second normalized vector of feature values: 
mapping the feature value to a single cluster from the plurality of clusters, 
updating the distribution of the plurality of clusters based on the mapping, to produce a second updated distribution, and 
upon determining, based on the second updated distribution, that the single cluster has statistical significance, outputting a symbol from a plurality of symbols associated with the single cluster.

10. The computer-readable storage medium of claim 8, wherein the operation further comprises: 
determining, based on the evaluated distribution of the plurality of clusters, that at least two clusters from the plurality of clusters overlap in the cluster space, and 
merging the at least two clusters in response to determining that the at least two clusters overlap in the cluster space.

11. The computer-readable storage medium of claim 8, wherein a statistical significance of each cluster from the plurality of clusters is determined based on a statistical significance score that indicates a number of the feature values that map to the cluster over time.

12. The computer-readable storage medium of claim 11, wherein the operation further comprises, 
upon determining that feature values mapping to the cluster have not been received after a period based on a function of time, decaying the statistical significance of the cluster.

13. The computer-readable storage medium of claim 8, wherein statistics associated with each cluster from the plurality of clusters include a mean, variance, and standard deviation.

14. The computer-readable storage medium of claim 8, wherein each feature value in the normalized vector of feature values is within a range of 0 and 1, inclusive.
15. A system, comprising: 
a processor; and 
a memory storing instructions to cause the processor to: 
receive a normalized vector of feature values, each feature value from the normalized vector of feature values being calculated based on a feature from a plurality of features; 

for each feature value from the normalized vector of feature values: 
evaluate a distribution of a plurality of clusters is associated with that feature value, 


map that feature value to a first single cluster from the plurality of clusters based on the distribution, 
update the distribution of the plurality of clusters based on the mapping, to produce an updated distribution of the plurality of clusters, and 
determine, based on the updated distribution of the plurality of clusters, whether to merge the plurality of clusters with a further cluster from the cluster space; and 
identify a symbol for a statistically significant cluster from the plurality of clusters.




16. The system of claim 15, wherein the normalized vector of feature values is a first normalized vector of feature values, and the updated distribution of the plurality of clusters is a first updated distribution of the plurality of clusters, the memory further storing instructions to cause the processor to: 
receive a second normalized vector of feature values generated from second input data; and for each feature value from the second normalized vector of feature values: 
map that feature value to a second single cluster from the plurality of clusters, update the first updated distribution of the plurality of clusters based on the mapping, 
to produce a second updated distribution of the plurality of clusters, and upon determining, based on the second updated distribution of the plurality of clusters, that the second single cluster has statistical significance, 
output a symbol from a plurality of symbols associated with the second single cluster.

17. The system of claim 15, wherein the memory further stores instructions to cause the processor to: determine, based on the evaluated distribution of the plurality of clusters, that at least two clusters from the plurality of clusters overlap in the cluster space, and merge the at least two clusters in response to determining that the at least two clusters overlap in the cluster space.

18. The system of claim 15, wherein a statistical significance of each cluster from the plurality of clusters is determined based on a statistical significance score that indicates a number of feature values from the normalized vector of feature values that map to that cluster over time.

19. The system of claim 15, wherein statistics associated with each cluster from the plurality of clusters include a mean, variance, and standard deviation.

20. The system of claim 15, wherein each feature value in the normalized vector of feature values is within a range of 0 and 1, inclusive.
15. A system, comprising: 
a processor; and 
a memory storing one or more application programs configured to perform an operation comprising: 
receiving a normalized vector of feature values generated from input data, each feature value from the normalized vector of feature values being calculated based on a feature from a plurality of features; 
for each feature value in the normalized vector of feature values: 
evaluating a distribution of a plurality of clusters in a cluster space corresponding to the feature from the plurality of features that is associated with the feature value, 
mapping the feature value to a single cluster from the plurality of clusters based on the distribution, 
updating the distribution of the plurality of clusters based on the mapping to produce an updated distribution, and determining, based on the updated distribution, whether or not to merge the plurality of clusters with a further cluster from the cluster space; 
determining a symbol for a statistically significant cluster from the plurality of clusters; and 
transmitting the symbol to a behavior recognition system.



16. The system of claim 15, wherein the normalized vector of feature values is a first normalized vector of feature values, the input data is first input data, and the updated distribution is a first updated distribution, the operation further comprising: 
receiving a second normalized vector of feature values generated from second input data; and for each feature value in the second normalized vector of feature values: 
mapping the feature value to a single cluster from the plurality of clusters, updating the distribution of the plurality of clusters based on the mapping, 
to produce a second updated distribution, and upon determining, based on the second updated distribution, that the single cluster has statistical significance, 



outputting a symbol from a plurality of symbols associated with the single cluster.

17. The system of claim 15, wherein the operation further comprises: determining, based on the evaluated distribution of the plurality of clusters, that at least two clusters from the plurality of clusters overlap in the cluster space, and merging the at least two clusters in response to determining that the at least two clusters overlap in the cluster space.


18. The system of claim 15, wherein a statistical significance of each cluster from the plurality of clusters is determined based on a statistical significance score that indicates a number of the feature values that map to the cluster over time.

19. The system of claim 15, wherein statistics associated with each cluster from the plurality of clusters include a mean, variance, and standard deviation.



20. The system of claim 15, wherein each feature value in the normalized vector of feature values is within a range of 0 and 1, inclusive.


“Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.
Allowable Subject Matter
6. Claims 1-20 are objected to as being subjected to rejections on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No 11270218. 
The claims 1-20 would be allowable when below conditions met: 
(i) the above double patenting rejections would be withdrawn as a necessity to a filing of terminal disclaimer against the U.S. Patent No 11270218; and 
(ii) claims 1 and 15 are amended to the same scope of all subject matters as claimed in claim 8, because claims 1, 8 and 15 are interpreted different species and the amendment would avoid a need for an election/restriction requirements. 
Dependent claims of claims 1 and 15 may also need to be amended in corresponding to the amendments made to claims 1 and 15.
The following is the Examiner's statement of reasons for allowance:
In light of prosecution histories of the parent application and current endeavor on the instant application, thorough searches and investigations on prior art have been conducted on the domains (PE2E, NPL-ACM, Google, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.).
However, no references previously cited or newly searched are considered the closest art disclosing partially the subject matters recited in the instant application, especially on the subject matters of determining, based on the updated distribution of the plurality of clusters, whether to merge the plurality of clusters with a further cluster from the cluster space as recited in claim 8 and suggested to be amended claims 1 and 15.
Related Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEN S LU whose telephone number is (571)272-4114.  The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KUEN S LU  /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
August 25, 2022